DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejections not addressed below are deemed withdrawn.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-5,9, 10, and 2  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO2015061768 to Massachusetts Institute of Technology, (hereinafter “MIT”).
The rejection stands as per reasons of record.
As discussed in the previous office action, MIT discloses  nanoparticles comprising a polyelectrolyte complex prepared by a flash nanocomplexation (FNC) method, wherein the nanoparticle or plurality of nanoparticles comprises one or more water-soluble polycationic polymers and one or more water-soluble polyanionic polymers and has a uniform size and shape and a low polydispersity index (PDI).  See the entire disc losure, illustrative examples, figures. 

The generated polyelectrolyte complex (PEC) nanoparticles range in size from about 1 nm to about 500 nm in diameter, which fully anticipated the  claimed ranges.  The polydispersity disclosed in the reference also correspond to the claimed.  See, for example, figures corresponding to the specific illustrative embodiments.   
While the MIT reference does not specifically discuss the polydispersity index (PDI) of the nanoparticles, as discussed above, the figures of the MIT reference that disclose particle size distribution curves, for example figures 5B,and especially 6B or 8B and other figures  depicting particle size distribution curves, appear to be substantially identical to the figures with particle size distribution curves of the instant application (such as figs, 4-5 etc.)  of the instant application, and, as such, must inherently disclose particle with the PDI that correspond to the claimed PDI.   
The particles disclosed by MIT are of substantially spherical shape as evident from illustrative examples.


Claim Rejections - 35 USC § 102/103
Claim(s) s 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over MIT.
The rejection stands as per reasons of record. 
The disclosure of  MIT is discussed above.  While not addressing some of  the properties of the microcapsules obtained in illustrative examples, it is reasonable believed that the nanoparticle inherently have both an average number of water-soluble polyanionic polymers per nanoparticle and an average positive surface charge that correspond to the claimed values as being obtained from substantially the same polymers and via a substantially the same process as discussed in the instant specification.
In the alternative, MIT discloses that the properties of the particles may be varied by varying the processing conditions (such as Reynolds number and ratios of the polymers).  Thus obtaining nanoparticles with the . 

Claim Rejections - 35 USC § 103
Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIT.
The disclosure of MIT is discussed above.  While disclosing PEI as the water-soluble polycationic polymer in illustrative example, MIT reference also discloses that other polycationic polymer  such as chitosan are known to be used (and are disclosed as functional equivalents to PEI) in SiRNA delivery systems.  See page 27 lines 4-9.  Therefore sue of chitosan in place of PEI in  the process disclosed in illustrative example 5 of MIT would have been obvious as  chitosan is a known suitable alternative to PEI, with reasonable expectation of achieving adequate predictable results. 
MIT further discloses addition of a drugs molecules to the microcapsules.   See page 2, line 30.  Moreover, addition of  therapeutic agents to the nanoparticles is considered to have been obvious to obtain a microcapsule with functionality consistent with the added therapeutic agent. 
s 3,6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIT in combination with  Systemic Delivery of DNA or siRNA Mediated by Linear Polyethylenimine (L-PEI) Does Not Induce an Inflammatory Response by Marie-Elise Bonnet, et al., (hereinafter “Bonnet”)  or applicants own disclosure.
The rejection stands as per reasons of record. Specifically, as discussed in the previous office action,
The disclosure of MIT is discussed above.  The reference generically discloses various polymers (including polyetherimide and DNA/RNA) as suitable for the invention but does not specifically identifies linear polyethylenimine and a nucleic acid comprises a plasmid DNA.
However use of linear  polyethylenimine (l-PEI) as the polycationic polymer would have been obvious since it is known in the art that using l-PEI in microcapsules used for the delivery of active agents, for example, in gene therapy results in microcapsules with high delivery efficiency and low toxicity as evident from, for example Bonnet article.  See also Background of the instant application.   Similarly, use of various nucleic acids, including plasmid DNA in invention of MIT would have been obvious as it is known to use different nucleic acids and other active materials in order to obtain 
Further, the MIT reference (as modified by Bennet) does not address the a ratio of amine in the polyethylenimine to phosphate in the plasmid DNA.  However, from illustrative examples it is reasonably believed that the nanoparticle has a ratio of amine in the polyethylenimine to phosphate in the plasmid DNA corresponding to the claimed may be achieved by varying  the ratios of anionic and cationic polymers as disclosed in illustrative example 3 (i.e. by varying the molar ratios of the two polymers).
The invention as claimed would, therefore, have been obvious from the combined teachings of the cited references for the reasons discussed above.

Claim 18 is  is/are rejected under 35 U.S.C. 103 as being unpatentable over MIT in combination with WO2014197970 to  Polyvalor, (hereinafter “Polyvalor”).
The rejection stands as per reasons of record. Specifically, as discussed in the previous office action,
The disclosure of MIT is discussed above.  Adding a cyroprotectants to the nanoparticles disclosed by MIT would have been obvious since it is 
Therefore, invention as claimed would have been obvious from  the combined teachings of the cited references.  



Response to Arguments
Applicant's arguments filed 2-18-2021 have been fully considered but they are not persuasive. The applicants argue that the mechanism of method of generating nanoparticles disclosed by MIT is fundamentally different from the method disclosed in the instant application.  
The applicants further state that the method discloses in the instant application ensures a higher degree of uniformity  and “due to fundamental differences in the mixing mechanism and setup, it is impossible for those skilled in the art to predict what mixing conditions are required to generate uniform nanoparticles using the MIT method and to achieve the levels of uniformity that are obtainable with the Applicant's method.”

While the process  disclosed by MIT may be different from the FNC process of the instant application (and the examiner does not dispute that there are differences in the processes disclosed by MIT and the instant application), the most important issue, however, is that the claims are drawn to the product, not the process, even though the claimed product is claimed in a product-by-process format and the process steps are only given weight only to the extent that they impart patentable difference to the claimed product.
While the applicants state that “it is impossible for those skilled in the art to predict what mixing conditions are required to generate uniform nanoparticles using the MIT method and to achieve the levels of uniformity that are obtainable with the Applicant's method,” no factual evidence to support such assertion or conclusion van be found on record.  As discussed above, the evidence of record, and specifically figures of both 
The invention as claimed is, therefore, is still considered to be unpatentable over the disclosure of the cited references. 

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As discussed above, the prior art discloses nanoparticles comprising a polyelectrolyte complex prepared by a flash nanocomplexation (FNC) method, wherein the nanoparticle or plurality of nanoparticles comprises one or more water-soluble polycationic polymers and one or more water-soluble polyanionic polymers and has a uniform size and shape and a low 
However the prior art of record does not teach or fairly suggest the nanoparticle or plurality of nanoparticles as claimed which nanoparticles further comprise tripolyphosphate (TPP) and a protein, wherein the protein is co-encapsulated by the TPP and chitosan.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ